Citation Nr: 1520099	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Robert Keith Lemley, Agent


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy and Air Force Reserves from August 1993 to April 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The reopened issue of entitlement to service connection for sleep apnea is addressed in the Remand portion of this decision below.  


FINDINGS OF FACT

1.  In June 2010, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for sleep apnea.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's June 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In June 2010, the RO issued a rating decision which denied the Veteran's claim of entitlement to service connection for sleep apnea.  In particular, the RO found that the medical evidence of record failed to show that the Veteran had a current clinical diagnosis of sleep apnea.  The RO also indicated that the Veteran's service medical records were silent for any complaint, treatment, or diagnosis regarding sleep apnea during his periods of service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the June 2010 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In August 2011, the Veteran sought to reopen his claim seeking entitlement to service connection for sleep apnea based on the submission of new and material evidence.  In its May 2012 rating decision, the RO determined that the evidence did not establish that the Veteran had any complaint, treatment, or diagnosis regarding sleep apnea during his periods of service.  Therefore, the RO concluded that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Based on the impression provided in the December 2011 private polysomnography report, the Board finds that this evidence demonstrates that the Veteran now has "mild obstructive sleep apnea."  This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, the Board finds that the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim of entitlement to service connection for sleep apnea.  The newly submitted evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the May 2006 neurological consultation, September 2011 private treatment report, December 2011 private polysomnography report, June 2013 continuous positive airway pressure machine (CPAP) machine prescription note from J. I., M.D., June 2013 receipt of sleep apnea-related equipment, and the June 2013 lay statement from S. T., MA1, USNR (Ret), demonstrates that the Veteran has a current diagnosis of sleep apnea which may be related to a period of his Reserve service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for sleep apnea.



ORDER

New and material evidence having been submitted, the claim for service connection for sleep apnea is reopened, and to that extent only, the appeal is granted.  


REMAND

As the RO did not reopen the claim, the issue of entitlement to service connection for sleep apnea must be remanded so that the claim can be adjudicated on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Additionally, the Board finds that further development is needed.  See 38 C.F.R. § 3.159(c).    

In a July 2013 statement, the Veteran's representative asserted that the Veteran's civilian medical records from January 2006 to April 2007 established that the Veteran had been treated for sleep apnea symptoms during his Reserve service.  His representative also argued that service connection was established because the Veteran's post-service treatment records showed a continuity of sleep apnea symptomatology after service.

It is not clear from a review of the Veteran's Navy and Air Force Reserve personnel records whether or not he was on INACDUTRA or ACDUTRA on any of the dates when he received treatment for his claimed "inservice" sleep apnea symptoms.  The Veteran's duty status will impact his entitlement to service connection for sleep apnea.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, the Veteran was on ACDUTRA at the time he experienced his claimed sleep apnea symptoms, then VA is obligated to schedule him for appropriate examinations to determine the nature and etiology of both of these disabilities pursuant to the VA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  By contrast, if the Veteran was on INACDUTRA at the time that he experienced the claimed sleep apnea symptoms, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claim.  See 38 C.F.R. § 3.6(a).  

Accordingly, the Board finds that, on remand, the RO should contact the appropriate Federal records repositories for Navy Reserve service and Air Force Reserve service and/or the Defense Finance and Accounting Service (DFAS) to obtain a list of all of the Veteran's dates of ACDUTRA and INACDUTRA from August 1993 to April 2010.

Under these circumstances, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal.  This includes any service treatment records which would establish that the Veteran was treated for sleep apnea symptoms during his distinct periods of ACDUCTRA and any updated post-service VA or private treatment records which would establish ongoing treatment for sleep apnea since his Reserve service ended in April 2010.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  After completing the above actions and any other appropriate development as a consequence of the actions taken, including an examination of the Veteran if deemed necessary, the RO must adjudicate the claim on appeal.  McLendon, 20 Vet. App. at 79 (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appropriate Federal records repositories for Navy Reserve service and Air Force Reserve service and request a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA between August 1993 to April 2010.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, must be included in the evidence of record.

2.  If, and only if, the appropriate Federal records repositories for Navy Reserve service and Air Force Reserve service do not respond with a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA between August 1993 to April 2010, or after the time for a response has expired, then the RO must contact the Defense Finance and Accounting Service (DFAS) and request that it provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA between August 1993 to April 2010.  A copy of any request(s) sent to DFAS, and any reply, must be included in the Veteran's evidence of record.
 
3.  If, and only if, the appropriate Federal records repositories for Navy Reserve service and Air Force Reserve service and DFAS are unable to provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA between August 1993 to April 2010, then the RO must make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA between August 1993 to April 2010.  A copy of any formal finding must be included in the Veteran's evidence of record.

The RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Thereafter, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for sleep apnea on appeal, to include any service treatment records that the Veteran was treated for sleep apnea symptoms during his distinct periods of ACDUCTRA and any updated post-service VA or private treatment records which would establish ongoing treatment for sleep apnea since his Reserve service ended in April 2010.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the evidence of record by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, including an examination of the Veteran if deemed necessary, the RO must adjudicate the claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


